Citation Nr: 1634602	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include whether new and material evidence has been received to reopen a previously denied claim.    


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from September 1959 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for PTSD.  

In this regard, the Board notes that the Veteran was previously denied service connection for PTSD in a September 2005 rating decision.  The Board does not have jurisdiction to address the merits of a previously denied claim without first determining that new and material evidence has been submitted.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the current claim is not a new claim because in his original claim the Veteran described, and VA had construed, the claim as encompassing PTSD.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  Therefore, his current claim must be considered as a petition to reopen, and the Board has recharacterized the issue to reflect this jurisdictional issue.  

Notwithstanding the above, the Board has recharacterized the issue involving service connection for PTSD to also include any other acquired psychiatric disorder.  This recharacterization is needed to better reflect the broader scope of the issue as indicated by subsequently developed evidence, including a September 2009 VA outpatient treatment record and a September 2010 VA examination.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in September 2005, the RO denied service connection for PTSD.

2.  Evidence added to the record since the final September 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision, relates to whether the Veteran is diagnosed with PTSD related to his claimed stressors, which were unestablished facts necessary to substantiate the claim at the time of the prior denial, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].

2.  As evidence received since the September 2005 rating decision is new and material, the claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.

A.  Applicable Law

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c) . The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i) . 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Discussion

In this case, the claim of service connection must be reopened.  

(1) Finality of the September 2005 Rating Decision

An original claim of service connection for PTSD was filed in February 2005.  The RO denied the claim in September 2005.  Notification of this decision was sent to the Veteran's last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the September 2005 determination and no new and material evidence was received prior to expiration of the appeal period.  Furthermore, no additional, relevant service department records were received since the issuance of such decision.  Accordingly, the original claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b), 20.200, 20.201, 20.300, 20.302, 20.1103.

As a corollary, the Board notes that the Joint Services Records Research Center (JSRRC) researched the Veteran's primary stressor (involving a fire aboard the USS Wahoo in June 1965), and submitted the results of its research in August 2010.  This response shows that the ship's history was reviewed, which confirmed the location of that vessel through June 1965, but that "[t]he history does not document a fire occurring within the submarine."  

Without confirming that a fire occurred on the submarine, this JSRRC response does no more than confirm the location of the USS Wahoo at the time of the claimed stressor.  Because the location of the vessel in June 1965 was never a disputed fact at issue, the August 2010 JSRRC response, at present, does not justify application of § 3.156(c).   See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014).  Accordingly, reconsideration under that provision is not warranted.   See Vigil v. Peake, 22 Vet. App. 63, 66 (2008).  

To the extent official service department records are associated with the claims file at a later time and result, in whole or in part, in a grant of service connection for PTSD, the applicability of § 3.156(c) will need to be revisited.   See, e.g., Stowers v. Shinseki, 26 Vet. App. 550, 557 (2014).

(2) Evidence Previously Considered 

The pertinent evidence associated with the record at the time of the September 2005 rating decision consisted of the Veteran's service treatment records (STRs), service personnel records (SPRs), and post-service VA treatment records.  Based on such evidence, the RO found that the Veteran's STRs did not show any complaints, treatment, or diagnoses referable to PTSD in service.  Additionally, although the Veteran provided a personal statement, he did not return the PTSD questionnaire with the necessary details, and his STRs and SPRs did not show sufficient evidence to confirm an in-service stressor or to confirm that he was actually in combat.  Finally, the RO noted that there was no confirmed diagnosis of the condition, or a link between such and service.  Therefore, the RO denied service connection for PTSD.  

Therefore, because RO denied the claim in September 2005 on these bases, competent evidence relating to the claimed in-service stressors, a PTSD diagnosis, and/or nexus is required to reopen this claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  

(3) Subsequent Evidence Received

The evidence associated with the record since the September 2005 rating decision includes a September 2009 diagnosis of R/O [rule out] PTSD, chronic, made by a VA provider.  This provider concluded that "I believe that the stressors as [the Veteran] presented them would be more than sufficient to cause PTSD."     

The Board finds that this evidence is "new" because it was not before the adjudicator in September 2005.  The Board also finds that the new evidence is "material" because it reflects a diagnosis of PTSD, albeit a provisional diagnosis, related to the claimed stressors, which is one the reasons the claim was denied in September 2005.

The Board accordingly finds that new and material evidence has been received to reopen the claim.  Hence, the appeal to this extent is allowed.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, the appeal to this extent is granted.


REMAND

The Board has conducted a preliminary review of the reopened matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Stressor Research

As a threshold matter, further development is needed regarding the Veteran's primary stressor.  As he detailed in September 2009 and May 2010 stressor statements, he maintains that there was a fire aboard the USS Wahoo (SS-565) in June 1965.  A good friend was traumatically injured during that fire, and the Veteran was personally involved in evacuating the smoke.  In August 2010, the JSRRC researched the ship's history covering the period of October 16, 1941, to January 31, 1979, but found that the history did not document a fire occurring within the submarine.  

The JSRRC also requested the deck logs for the USS Wahoo during the time period in question from the National Archives and Records Administration (NARA), located in College Park, Maryland, but was informed that the requested records were not currently available for research.  The JSRRC recommended that the RO write directly to NARA in order to procure the deck logs.   

The RO did not, however, follow-up with a request to NARA as recommended by the JSRRC.  Accordingly, the Board cannot find that all needed efforts have been made to attempt confirm the claimed stressor.  Consequently, remedial action should be taken on remand.

Outstanding Records

The Board further finds that all outstanding VA medical records should be obtained.  As relevant, the currently available medical records consist only of a VA outpatient evaluation conducted in September 2009.  It appears, however, that earlier records are available.  For instance, the September 2009 record states that the Veteran had been referred for the evaluation.  It is commonly understood that a referral is usually initiated by a different medical provider.  Thus, this evaluation indicates that the Veteran had prior VA treatment.  Furthermore, a September 2010 VA examiner noted that the Veteran had been treated episodically for depression with medication from various VA facilities, and had prior screens for PTSD.  Because such prior VA records are sufficiently identified, they should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Additionally, earlier records, such as a February 2004 RO inquiry, show that the Veteran was awarded disability benefits from the Social Security Administration (SSA) beginning from March 1970.  Because those records may be relevant, they too should be obtained.  

VA Examination

The September 2010 VA examiner reached an unfavorable opinion regarding the diagnosis of PTSD.  The examiner concluded that the Veteran's "reported stressors might meet Criteria A of the DSM-IV diagnosis for PTSD, however [he] does not meet the remaining criteria."  In light of the potential that further relevant service records may be discovered upon remand, plus the fact of the intervening change in diagnostic criteria from the DSM-IV to the DSM-5, the Board finds that a new VA examination should be arranged if further service records are found.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
 § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2. The AOJ should request that the Social Security Administration  furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the appropriate service department and/or records custodian(s), to include the National Archives and Records Administration (NARA) at College Park, with a request for copies of deck logs for the USS Wahoo (SS-656) for the month of June 1965.  

4.  After completing all development set forth in paragraphs 1-3 above, arrange for the Veteran to undergo a VA examination if, and only if, further records are obtained which tend to corroborate the claimed stressors.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner should be asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

If PTSD is diagnosed, please identify the stressor(s) upon which the diagnosis is based. 

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


